I am unable to agree with the opinion prepared by Mr. Presiding Justice ELLIS in this case because I think that the evidence was sufficient, if believed, to warrant the jury in finding that Southern States Power Company, a corporation, received the appellee's money under such conditions as to make it answerable to the plaintiff in the court below, appellee here, in a suit where the declaration was on the common count for money had and received by the defendant for the use of the plaintiff. *Page 763 
It is immaterial that the defendant in the court below on receiving the money immediately turned it over to someone else. The record shows that the servants and agents of the Southern States Power Company sold stock in its parent corporation, Central Public Service Corporation. The record shows that Central Public Service Corporation owned all the stock of Southern States Power Company; that the stock in Central Public Service Corporation was sold through an agency known as Albert E. Pearce Company. It was made to appear that Albert E. Pearce Company employed the agents of Southern States Power Company to sell the stock of Central Public Service Corporation; that the name of Central Public Service Corporation appeared on signs exhibited on the window, and otherwise, of, and at, the offices occupied by Southern States Power Company; that the agents and employees of Southern States Power Company represented to the plaintiff in the court below that Southern States Power Company and Central Public Service Corporation was one and the same thing and that the company would redeem the stock at any time the purchaser was not satisfied with it. The purchaser was acquainted with Southern States Power Company and its business. Southern States Power Company was solvent and has remained so, and Central Public Service Corporation, the record shows, made good its agreement to redeem the stock sold as long as it was financially able to do so; but that company became insolvent and thereupon failed to carry out its agreement.
It is clear to my mind that the stock was sold and that the plaintiff bought the stock solely because she believed that Southern States Power Company was responsible for the stock and she was led to believe that by Southern States Power Company's agents and representatives. *Page 764 
Plaintiff's checks were made payable to Southern States Power Company. Southern States Power Company endorsed those checks and cashed them.
So it is, I think the judgment should be affirmed on authority of the opinion and judgment in the case of Ness v. Cowdery, 110 Fla. 427, 149 So. 33.
WHITFIELD, C. J., concurs.